EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Jason Vick on July 18th 2022.

The application has been amended as follows:  replaced claim 33 with the amended claim 33 listed below.
33. (Currently Amended) A system comprising:
 a transceiver; a controller; 
and memory, the transceiver, the controller and the memory cooperating to: determine a first value for a CRC computation period based at least on a first data rate; determine a first number of normalized CRC anomalies based at least on the first value for the CRC computation period; declare a severely errored second when the first number of normalized CRC anomalies in a one second interval is 18, or greater than 18; perform an on-line data rate adaptation to change the system from the first data rate to a second data rate; determine a second value for the CRC computation period based at least on the second data rate, which is different than the first data rate, wherein the first value for the CRC computation period is different that the second value for the CRC computation period; determine a second number of normalized CRC anomalies at least based on the second value for the CRC computation period; and declare a severely errored second when the second number of normalized CRC anomalies in a one second interval is 18, or greater than 18.

The following is an examiner’s statement of reasons for allowance: the prior art made of record taken alone or in combination fails to teach or fairly suggest or render obvious the combination of limitations with the novel limitation of: “declare a severely errored second when the second number of normalized CRC anomalies in a one second interval is 18, or greater than 18.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816. The examiner can normally be reached Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272 3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shelly A Chase/Primary Examiner, Art Unit 2112